UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2452



GENEVIEVE GAIHE GNIZAKO,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-356-654)


Submitted:   July 14, 2003                 Decided:   July 24, 2003


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, RONALD D. RICHEY & ASSOCIATES, Rockville,
Maryland, for Petitioner.    Robert D. McCallum, Jr., Assistant
Attorney General, Allen W. Hausman, Senior Litigation Counsel,
Terri Leon-Benner, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Genevieve Gaihe Gnizako, a native and citizen of the Ivory

Coast, petitions this court for review of a final order of the

Board of Immigration Appeals affirming without opinion the immi-

gration judge’s denial of asylum and withholding of removal.      The

decision to grant or deny asylum relief is conclusive “unless

manifestly contrary to the law and an abuse of discretion.”        8

U.S.C. § 1252(b)(4)(D) (2000). We conclude that the record supports

the immigration judge’s decision that Gnizako failed to establish

her eligibility for asylum.    See 8 C.F.R. § 208.13(b) (2003).

     The standard for gaining withholding of removal is “more

stringent than that for asylum eligibility.” Chen v. INS, 195 F.3d

198, 205 (4th Cir. 1999). An applicant for withholding must demon-

strate a clear probability of persecution. INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).     As Gnizako failed to establish she is

eligible for asylum, she cannot meet the higher standard for

withholding.

     Finally, we find Gnizako’s due process challenges to the

Board’s use of the streamlined review procedure set forth in 8

C.F.R. § 1003.1(a)(7) (2003) to be without merit. See Albathani v.

INS, 318 F.3d 365, 375-79 (1st Cir. 2003).     We further find that

summary affirmance was appropriate in this case under the factors

set forth in § 1003.1(a)(7)(ii).




                                   2
     Accordingly, we deny Gnizako’s petition for review.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                  PETITION DENIED




                                3